Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3-4, 6, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over LIin et al. (US Patent Application Publication no. 2015/0296222) in view of Park et al. (US Patent Application Publication no. 2013/0308704) and Sung et al. (US Patent no. 9,936,219), and further in view of Lin et al. (US Patent Application Publication no. 2015/0358636).

As per claims 1 and 4, LIin discloses a method for encoding/decoding a video signal [0078] “Encoding or Decoding is then applied to the input data associated with the current block…”comprising: determining a first reference block corresponding to a first current block (See LIin [0012], lines 3-7 and [0035]); determining that motion information of the first reference block is not available for deriving motion information of the first current block (See LIin [0012] and [0017]).
It is noted that although LIin discloses motion information (See LIin [0019]), it is silent about deriving the motion information of the first current block, based on the determination that the motion information of the first reference block is not available.
However, Park teaches deriving the motion information of the current block based whether the motion information reference block is not available (See Park [0019], [0172] [0091], [0163], [0183]-[0184]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying LIin’s method for decoding video signal to incorporate Park’ step of deriving the motion information of the current block, the motion information of the is derived using information of the reference block.  The motivation for performing such a modification in LIin is to improve compression efficiency as taught by Park (See Park [0004]).
It is further noted that the combination of LIin and Park is silent about a method for decoding a video signal wherein the neighboring block is a neighboring block that is located in the center of an object region including the reference block.
However, Sung teaches a method for decoding a video signal wherein the neighboring block is a neighboring block that is located in the center of an object region including the reference block (See Sung col. 2, lines 46-62 and col. 4, lines 22-31).
Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Llin and Park to incorporate the teachings of Sung for decoding a video signal wherein the neighboring block is a neighboring block that is located in the center of an object region including the reference block.  The motivation for performing such a modification in the proposed combination of Llin and Park is to obtain an accurate interview motion vector while increasing the accuracy in inter-prediction and thereby, enhancing coding efficiency.
It is finally noted that the combination of LIin, Park and Sung is silent about the amended language of “based on the determination that the motion information of the reference block is not available, deriving motion information of the first current block from motion information of a spatial neighboring block of the first reference block, wherein the special neighboring block of the first reference block is located at the center of a region including the first block.” 
However, Lin teaches a method encoding including the step of based on the determination that the motion information of the reference block is not available deriving motion information of the first current block from motion information of a spatial neighboring block of the first reference block, wherein the special neighboring block of the first reference block is located at the center of a region including the first block (See Lin [0007], lines 1-5, [0015] “The default vector can be derived from motion information of a corresponding block in a reference view corresponding to the current block, a disparity vector converted from depth samples of a depth block associated with current block, or a zero motion vector. A final spatial MVP is determined based on the spatial MVP candidates selected for the neighboring blocks.”; “As another example, the final spatial MVP can be derived based on the first available MVP candidate from the spatial MVP candidates according to a pre-defined search order.” 
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention would recognize the advantage of modifying the decoding the video signal including the amended language of “based on the determination that the motion information of the reference block is not available, deriving motion information of the first current block from motion information of a spatial neighboring block of the first reference block, wherein the special neighboring block of the first reference block is located at the center of a region including the first block.”  The motivation for performing such a modification in the proposed combination of LIin, Park and Sung is to simplify the spatial MVP derivation process in order to reduce cache efficiency and reduce memory bandwidth requirement.

As per claims 3 and 8, most of the limitations of this claim have been noted in the above rejection of claim 1.  In addition, the combination of LIin and Park further teaches wherein determining motion information of the first or second reference block comprises determining that the first or second reference block is either or not inter-coded (See LIin [0012], [0030] and [0064]).

As per claim 6, LIin discloses a non-transitory computer-readable recording medium storing (See LIin [0078]) a bitstream formed by a method of encoding a video, the method comprising determining a first reference block corresponding to the first current block in a decoding process (See LIin [0012]), determining that motion information of the first reference block is not available for deriving motion information of the current block based (See Llin [0078]).
It is noted that although LIin discloses motion information (See LIin [0019]), it is silent about deriving the motion information of the first current block, based on the determination that the motion information of the first reference block is not available.
However, Park teaches deriving the motion information of the current block based whether the motion information reference block is not available (See Park [0019], [0172] [0091], [0163], [0183]-[0184]).
Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying LIin’s method for decoding video signal to incorporate Park’ step of deriving the motion information of the current block, the motion information of the is derived using information of the reference block.  The motivation for performing such a modification in LIin is to improve compression efficiency as taught by Park (See Park [0004]).
It is further noted that the combination of LIin and Park is silent about a method for decoding a video signal wherein the neighboring block is a neighboring block that is located in the center of an object region including the reference block.
However, Sung teaches a method for decoding a video signal wherein the neighboring block is a neighboring block that is located in the center of an object region including the reference block (See Sung col. 2, lines 46-62 and col. 4, lines 22-31).
Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Llin and Park to incorporate the teachings of Sung for decoding a video signal wherein the neighboring block is a neighboring block that is located in the center of an object region including the reference block.  The motivation for performing such a modification in the proposed combination of Llin and Park is to obtain an accurate interview motion vector while increasing the accuracy in inter-prediction and thereby, enhancing coding efficiency.

It is finally noted that the combination of LIin, Park and Sung is silent about the amended language of “based on the determination that the motion information of the reference block is not available, deriving motion information of the first current block from motion information of a spatial neighboring block of the first reference block, wherein the special neighboring block of the first reference block is located at the center of a region including the first block.” 
However, Lin teaches a method encoding including the step of based on the determination that the motion information of the reference block is not available deriving motion information of the first current block from motion information of a spatial neighboring block of the first reference block, wherein the special neighboring block of the first reference block is located at the center of a region including the first block (See Lin [0007], lines 1-5, [0015] “The default vector can be derived from motion information of a corresponding block in a reference view corresponding to the current block, a disparity vector converted from depth samples of a depth block associated with current block, or a zero motion vector. A final spatial MVP is determined based on the spatial MVP candidates selected for the neighboring blocks.”; “As another example, the final spatial MVP can be derived based on the first available MVP candidate from the spatial MVP candidates according to a pre-defined search order.” 
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention would recognize the advantage of modifying the decoding the video signal including the amended language of “based on the determination that the motion information of the reference block is not available, deriving motion information of the first current block from motion information of a spatial neighboring block of the first reference block, wherein the special neighboring block of the first reference block is located at the center of a region including the first block.”  The motivation for performing such a modification in the proposed combination of LIin, Park and Sung is to simplify the spatial MVP derivation process in order to reduce cache efficiency and reduce memory bandwidth requirement.

As per claim 7, most of the limitations of this claim have been noted in the above rejection of claim 1.
	The Applicant should note that the second reference block and second current block. Therefore the steps of determining a second reference block and second current block is analogous to the steps of deriving a first reference block and first reference as noted in the rejection of claim 1.
Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying LIin’s method for decoding video signal to incorporate Park’ step of deriving the motion information of the current block, the motion information of the is derived using information of the reference block.  The motivation for performing such a modification in LIin is to improve compression efficiency as taught by Park (See Park [0004]).
It is further noted that the combination of LIin and Park is silent about a method for decoding a video signal wherein the neighboring block is a neighboring block that is located in the center of an object region including the reference block.
However, Sung teaches a method for decoding a video signal wherein the neighboring block is a neighboring block that is located in the center of an object region including the reference block (See Sung col. 2, lines 46-62 and col. 4, lines 22-31).
Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Llin and Park to incorporate the teachings of Sung for decoding a video signal wherein the neighboring block is a neighboring block that is located in the center of an object region including the reference block.  The motivation for performing such a modification in the proposed combination of Llin and Park is to obtain an accurate interview motion vector while increasing the accuracy in inter-prediction and thereby, enhancing coding efficiency.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424